                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN


JUSTIN LUFT, et al.,

            Plaintiffs,

      v.
                                             Case No. 3:20-cv-00768-JDP
TONY EVERS, Governor of Wisconsin,
et al.,

            Defendants; and

THE WISCONSIN LEGISLATURE,

            Proposed Intervenor-
            Defendant.


       THE WISCONSIN LEGISLATURE’S PROPOSED ANSWER TO
           PLAINTIFFS’ FIRST AMENDED COMPLAINT AND
                  SUPPLEMENTAL COMPLAINTS

      Proposed Intervenor-Defendant the Wisconsin Legislature (“Legislature”)

submits this Answer to Plaintiffs’ First Amended Complaint for Declaratory and

Injunctive Relief (“First Amended Complaint”) and the Supplemental Complaints

filed on July 26, 2016 (“First Supplemental Complaint”) and November 10, 2016

(“Second Supplemental Complaint”) by Plaintiffs Ruthelle Frank, Shirley Brown,

Nancy Lea Wilde, Eddie Lee Holloway, Jr., Mariannis Ginorio, Frank Ybarra, Sam

Bulmer, Pamela Dukes, Carl Ellis, Rickie Lamont Harmon, Dartric Davis, Barbara

Oden, Dewayne Smith, Sandra Jashinski, Justin Luft, Anna Shea, Matthew Dearing,

Max Kligman, Samantha Meszaros, Steve Kvasnicka, Sarah Lahti, Domonique




                                      1
Whitehurst, Edward Hogan, and Anthony Judd, and Anthony Sharp (collectively, the

“Luft Plaintiffs”),1 as follows:


                           I.      FIRST AMENDED COMPLAINT


       Unnumbered paragraphs on pages 1 through 3 of the Luft Plaintiffs’ First

Amended Complaint: The Legislature lacks knowledge or information sufficient to

form a belief as to the allegations in this paragraph.


                                NATURE OF THE ACTION


       1.     Admitted.

       2.     The Legislature admits the first two sentences of this paragraph and

deny the remaining allegations in this paragraph.

                                         PARTIES

       3.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in the first sentence of this paragraph. The remainder of

this paragraph contains no factual allegations to which a responsive pleading is

required. To the extent the allegations in this paragraph misstate the law or

constitute factual allegations to which a response is required, the Legislature denies

the allegations in this paragraph.

       4.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.



1 The Luft Plaintiffs’ First Amended Complaint was filed over 8 years ago, and some individual
Plaintiffs’ claims have been dropped over the course of this litigation.


                                              2
      5.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      6.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      7.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      8.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      9.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      10.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      11.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      12.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      13.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      14.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      15.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                           3
      16.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      17.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      18.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      19.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      20.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      21.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      22.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      23.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      24.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      25.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      26.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                           4
      27.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      28.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      29.    The Legislature admits that at the time of the filing of this complaint,

Scott Walker was the Governor of the State of Wisconsin, and otherwise denies the

allegations in this paragraph.

      30.    The Legislature admits that at the time of the filing of this complaint,

Judge David G. Deininger was the Chair of the Wisconsin Government Accountability

Board (“GAB”); Judge Michael Brennan was the Vice Chair of the GAB; and Judge

Gerald C. Nichol, Judge Thomas Barland, and Judge Thomas Cane were the three

remaining members of the GAB; and that there was only one vacant seat, and

otherwise denies the allegations in this paragraph.

      31.    The Legislature admits that at the time of the filing of this complaint,

Kevin J. Kennedy was the Director and General Counsel of the GAB, and Nathaniel

E. Robinson was the Administrator of the Elections Division of the GAB, and

otherwise denies the allegations in this paragraph.

      32.    The Legislature admits that at the time of the filing of this complaint,

Mark Gottlieb was the Secretary of the Wisconsin Department of Transportation

(WisDOT), which includes the DMV, and otherwise denies the allegations in this

paragraph.




                                           5
      33.    The Legislature admits that at the time of the filing of this complaint,

Lynn Judd was the Administrator of the Wisconsin DMV, and otherwise denies the

allegations in this paragraph.

      34.    The Legislature admits that at the time of the filing of this complaint,

Kristina Boardman was the Director of the Bureau of Field Services at the Wisconsin

DMV, and otherwise denies the allegations in this paragraph.

      35.    The Legislature admits that at the time of the filing of this complaint,

Donald D. Reincke and Tracy Jo Howard were, respectively, the Region Manager and

Region Operational Manager of the DMV Bureau of Field Services for the Southwest

Region; Sandra M. Brisco and Barney L. Hall were, respectively, the Region Manager

and Region Operational Manager of the DMV Bureau of Field Services office for the

Southwest Region; Donald J. Genin was the Region Manager of the DMV Bureau of

Field Services for the Northwest Region; Jill Louise Geoffroy was the Region Manager

of the DMV Bureau of Field Services office for the North Central Region; Patricia A.

Nelson was the Region Manager of the DMV Bureau of Field Services office for the

Northwest Region; and that the Bureau of Field Services is the entity within the DMV

responsible for issuing driver’s licenses and identification cards, and otherwise denies

the allegations in this paragraph.

                          JURISDICTION AND VENUE

      36.    Admitted.

      37.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                           6
                  FACTS RELATED TO THE PHOTO ID LAW

      38.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      39.    The Legislature admits the allegations in the first sentence of this

paragraph. The remainder of this paragraph contains no factual allegations to which

a responsive pleading is required. To the extent the allegations in this paragraph

misstate the law or constitute factual allegations to which a response is required, the

Legislature denies the allegations in this paragraph.

      40.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      41.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      42.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      43.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the




                                           7
extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      44.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      45.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      46.    The Legislature admits the factual allegations contained in this

paragraph. To the extent this paragraph contains legal conclusions, no responsive

pleading is required. To the extent that allegations misstate the law, the Legislature

denies those allegations.

      47.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      48.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      49.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                           8
      50.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      51.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      52.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      53.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      54.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      55.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      56.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      57.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      58.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                           9
   FACTS RELATED TO OBTAINING WISCONSIN PHOTO ID AND THE
     UNDERLYING DOCUMENTS REQUIRED BY WISCONSIN DMV

      59.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph

      60.    Denied.

      61.    Admitted.

      62.    The Legislature admits that at the time of the filing of this complaint,

only one DMV office in Wisconsin had weekend hours, and the Madison Odana

Renewal Center only processed renewal license and ID card applications. The

Legislature lacks knowledge or information sufficient to form a belief as to the

remainder of this paragraph.

      63.    The Legislature admits that at the time of the filing of this complaint,

no DMV office in Wisconsin offered hours later than 5:30 p.m. The Legislature lacks

knowledge or information sufficient to form a belief as to the remainder of this

paragraph.

      64.    Legislature admits that at the time of the filing of this complaint, not all

DMV offices were open full-time and some were open only 20 hours a week. The

Legislature lacks knowledge or information sufficient to form a belief as to the

remainder of this paragraph.

      65.    Legislature admits that at the time of the filing of this complaint,

WisDOT had no plans to establish and deploy mobile DMV units capable of servicing



                                          10
voters who live far from a DMV office and/or otherwise have difficulty travelling to a

DMV office to obtain a state ID card for voting purposes. The Legislature lacks

knowledge or information sufficient to form a belief as to the remainder of this

paragraph.

      66.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      67.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      68.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      69.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      70.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          11
      71.    Denied.

      72.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      73.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      74.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      75.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      76.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      77.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          12
      78.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      79.    The first sentence in this paragraph contains no factual allegations and

instead only contains legal conclusions to which no responsive pleading is required.

To the extent allegations in the first sentence misstate the law or constitute factual

allegations, the Legislature denies those allegations. The Legislature lacks

knowledge or information sufficient to form a belief as to the remaining allegations

in this paragraph.

      80.    Denied.

      81.    Denied.

      82.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      83.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      84.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      85.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      86.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      87.    The first through fourth sentences in this paragraph contains no factual

allegations and instead only contains legal conclusions to which no responsive




                                          13
pleading is required. To the extent allegations in the first through fourth sentences

misstate the law or constitute factual allegations, the Legislature denies those

allegations. The Legislature lacks knowledge or information sufficient to form a belief

as to the remaining allegations in this paragraph.

      88.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      89.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      90.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      91.    Denied. This paragraph contains no factual allegations and instead

contains only legal conclusions to which no responsive pleading is required. To the

extent allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      92.    The Legislature admits the allegations in the first two sentences of this

paragraph and denies the remaining allegations in this paragraph.

      93.    The Legislature admits the allegations in the first three sentences of

this paragraph and denies the remaining allegations in this paragraph.




                                          14
     THE PHOTO ID LAW’S IMPACT ON RACIAL MINORITIES IN
  MILWAUKEE COUNTY, WISCONSIN AND THE STATE OF WISCONSIN

      94.    This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      95.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      96.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      97.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      98.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      99.    The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      100.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      101.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      102.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          15
      103.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      104.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      105.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                       PLAINTIFF CLASS ALLEGATIONS

                                       CLASS 1

      106.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      107.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      108.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      109.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLASS 2

      110.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      111.   Denied.

      112.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          16
      113.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      114.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLASS 3

      115.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      116.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      117.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      118.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      119.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLASS 4

      120.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      121.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      122.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          17
                                       CLASS 5

      123.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      124.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      125.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLASS 6

      126.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      127.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      128.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLASS 7

      129.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      130.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      131.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          18
      132.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                                       CLAIMS

         COUNT 1: Violation of the Fourteenth Amendment [Class 1]

      133.   The Legislature hereby incorporates its response to paragraphs 1

through 109 as if set forth herein.

      134.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      135.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      136.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      137.   Denied.

      COUNT TWO: Violation of the Fourteenth Amendment [Class 2]

      138.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 110 through 114 as if set forth herein.

      139.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.




                                          19
      140.   Denied.

      141.   Denied.

      142.   Denied.

  COUNT THREE: Violation of the Twenty-Fourth Amendment and Equal
      Protection Clause of the Fourteenth Amendment [Class 3]

      143.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 115 through 119 as if set forth herein.

      144.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      145.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      146.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      147.   Denied.

      148.   Denied.

COUNT FOUR: Violation of the Equal Protection Clause of the Fourteenth
                       Amendment [Class 4]

      149.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 120 through 122 as if set forth herein.




                                          20
      150.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      151.   Denied.

      152.   Denied.

      153.   Denied.

 COUNT FIVE: Violation of the Equal Protection Clause of the Fourteenth
                         Amendment [Class 5]

      154.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 123 through 125 as if set forth herein.

      155.   Denied.

      156.   Denied.

  COUNT SIX: Violation of the Equal Protection Clause of the Fourteenth
                          Amendment [Class 6]

      157.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 126 through 128 as if set forth herein.

      158.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      159.   Admitted.

      160.   Denied.

      161.   Denied.


                                         21
      162.   Denied.

      COUNT SEVEN: Violation of the Equal Protection Clause of the
                      Fourteenth Amendment

      163.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 129 through 132 as if set forth herein.

      164.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      165.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      166.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      167.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      168.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      169.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      170.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.



                                          22
      171.   Denied.

  COUNT EIGHT: Violation of the Due Process Clause of the Fourteenth
                             Amendment

      172.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 163 through 171 as if set forth herein.

      173.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      174.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      175.   Denied.

      176.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      177.   Denied.

      178.   Denied.

      179.   Denied.

      180.   Denied.

      181.   Denied.




                                          23
 COUNT NINE: Vote Denial in Violation of Section 2 of the Voting Rights
                   Act, 42 U.S.C. § 1973 [Class 7]

      182.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 129 through 132 as if set forth herein.

      183.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      184.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      185.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      186.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      187.   Denied.

 COUNT TEN: Vote Dilution in Violation of Section 2 of the Voting Rights
                    Act, 42 U.S.C. § 1973 [Class 7]

      188.   The Legislature hereby incorporates its response to paragraphs 1

through 105 and 129 through 132 as if set forth herein.

      189.   This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.




                                          24
      190.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      191.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      192.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      193.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      194.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      195.   The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

                     RESPONSE TO PRAYER FOR RELIEF

      The Legislature denies that the Luft Plaintiffs are entitled to the relief they

have requested.

                     II.    FIRST SUPPLEMENTAL COMPLAINT

      The Legislature responds to Luft Plaintiffs’ First Supplemental Complaint,

filed on July 26, 2016 (Dkt. Number 303) as follows:

      1.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      2.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph




                                          25
      3.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph

      4.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph

      5.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph

                   III.   SECOND SUPPLEMENTAL COMPLAINT

      The Legislature responds to Luft Plaintiffs’ Second Supplemental Complaint,

filed on November 10, 2016 (Dkt. Number 326) as follows:

      1.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.

      2.     The Legislature lacks knowledge or information sufficient to form a

belief as to the allegations in this paragraph.




                                          26
Dated this 21st day of September, 2020.

                                 Respectfully submitted,

                                  /s/ Scott A. Keller
                                  Scott A. Keller
                                    Counsel of Record
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, DC 20001
                                  (202) 639-7837
                                  (202) 585-1023 (fax)
                                  scott.keller@bakerbotts.com

                                  Eric M. McLeod (State Bar No. 1021730)
                                  Lane E. Ruhland (State Bar No. 1092930)
                                  HUSCH BLACKWELL LLP
                                  P.O. Box 1379
                                  33 East Main Street, Suite 300
                                  Madison, WI 53701-1379
                                  (608) 255-4440
                                  (608) 258-7138 (fax)
                                  eric.mcleod@huschblackwell.com
                                  lane.ruhland@huschblackwell.com


                                  Attorneys for the Proposed Intervenor Wisconsin
                                  Legislature




                                          27
